                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 20-50182-MEH
Pierce Contractors, Inc.                                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-5                  User: arosales                     Page 1 of 1                          Date Rcvd: Jun 09, 2020
                                      Form ID: pdfeoc                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 11, 2020.
db             +Pierce Contractors, Inc.,   194 Lantz Drive,   Morgan Hill, CA 95037-9346

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 9, 2020 at the address(es) listed below:
              Austin P. Nagel    on behalf of Creditor   Ford Motor Credit Company, servicing agent for Cab West,
               LLC melissa@apnagellaw.com
              Edward T. Weber    on behalf of Requestor   SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN UNDIVIDED
               600,000/1,429,000 INTEREST; JERRY KIACHIAN, A MARRIED MAN AS HIS SOLE AND SEPARATE PROPERTY, AS
               TO AN UNDIVIDED 629,000/1,429,000 INTEREST; MOHSEN ed@eweberlegal.com
              Office of the U.S. Trustee / SJ    USTPRegion17.SJ.ECF@usdoj.gov
              Randall P. Mroczynski    on behalf of Creditor   Acar Leasing Ltd. d/b/a GM Financial Leasing
               rmroczynski@cookseylaw.com
              Trevor Ross Fehr    on behalf of U.S. Trustee   Office of the U.S. Trustee / SJ
               trevor.fehr@usdoj.gov
              William W. Winters    on behalf of Debtor   Pierce Contractors, Inc. william@mlnariklaw.com,
               mlnariklawecfnoticescanb@gmail.com
                                                                                              TOTAL: 6




         Case: 20-50182            Doc# 48        Filed: 06/11/20          Entered: 06/11/20 21:19:10                Page 1 of 4
                                                                                                                             Entered on Docket
                                                                                                                             June 09, 2020
                                                                                                                             EDWARD J. EMMONS, CLERK
                                                                                                                             U.S. BANKRUPTCY COURT
                                                                                                                             NORTHERN DISTRICT OF CALIFORNIA



                                                                            1   RANDALL P. MROCZYNSKI, ESQ.
                                                                                [State Bar No. 156784]                  The following constitutes the order of the Court.
                                                                            2   COOKSEY, TOOLEN, GAGE,                  Signed: June 9, 2020
                                                                                DUFFY & WOOG
                                                                            3   535 Anton Boulevard, Tenth Floor
                                                                                Costa Mesa, California 92626-1977
                                                                            4   Telephone:     (714) 431-1026
                                                                                Facsimile:     (714) 431-1119           _________________________________________________
                                                                            5                                           M. Elaine Hammond
                                                                                                                        U.S. Bankruptcy Judge
                                                                            6   Attorneys for Movant;
                                                                                FORD MOTOR CREDIT COMPANY LLC
                                                                            7
                                                                            8                            UNITED STATES BANKRUPTCY COURT
                                                                            9                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                                                                           10
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                                In re                                                    CASE NO. 20-50182
                                                                           11
                                                                                                                                         CHAPTER 11
                                      Costa Mesa, California 92626-1977




                                                                           12
                                       535 Anton Boulevard, Tenth Floor




                                                                                PIERCE CONTRACTORS, INC. and,
                                                                                                                                         RS No: RPM - 74
                                                                           13                        Debtor.                         _
                                                                           14                                                            ORDER APPROVING STIPULATION
                                                                                FORD MOTOR CREDIT COMPANY LLC,                           FOR ADEQUATE PROTECTION
                                                                           15
                                                                                                     Movant,
                                                                           16
                                                                                vs.
                                                                           17
                                                                                PIERCE CONTRACTORS, INC.,
                                                                           18                                                            Hearing on Motion:
                                                                                                     Respondent.
                                                                           19                                                            Date: June 5
                                                                                                                                         Time: 10:00 a.m.
                                                                           20                                                            Ctrm: 11
                                                                           21
                                                                                        Having considered the Stipulation by and between Movant, FORD MOTOR
                                                                           22
                                                                                CREDIT COMPANY LLC (“Movant”) and Debtor, PIERCE CONTRACTORS, INC. (“Debtor”)
                                                                           23
                                                                                Uesolving 0ovant’s Potion for Uelief from the Dutomatic Vtay ILOHG DV GRFXPHQW  RQ WKH
                                                                           24
                                                                                GRFNHW (the "Stipulation") and with good cause appearing therefor,
                                                                           25
                                                                                        IT IS HEREBY ORDERED that:
                                                                           26
                                                                                        1.)   The Stipulation is approved.
                                                                           27
                                                                                        2.)   Debtor shall resume making regular monthly payments to Movant in the amount of
                                                                           28



                                                                          Case: 20-50182      Doc# 48    Filed: 06/11/20      Entered: 06/11/20 21:19:10       Page 2 of 4
                                                                            1   $1,095.36, commencing May 27, 2020 and continuing on the 27th date of each month thereafter

                                                                            2   throughout the pendency of this case;

                                                                            3          3.)     The regular monthly payment coming due on May 27, 2020 shall be tendered by
                                                                            4   Debtor to Movant no later than ten (10) calendar days after the date of entry of this Order.
                                                                            5          4.)     Debtor shall cure the post-petition arrears owing to Movant and comprised of the

                                                                            6   February 27, 2020 through April 27, 2020 payments in the aggregate amount of $3,286.08 in four
                                                                            7   installments of $821.52 each to be tendered on June 27, 2020, July 27, 2020, August 27,2020 and

                                                                            8   September 27, 2020, respectively;
                                                                            9          5.)     Debtor shall continue to maintain physical damage insurance on the Vehicle,
                                                                           10   reflecting Movant as the loss payee/lienholder during the pendency of this bankruptcy case and will
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                           11   provide Movant with satisfactory proof of the same from time to time as required by the underlying
                                      Costa Mesa, California 92626-1977




                                                                           12   Contract.
                                       535 Anton Boulevard, Tenth Floor




                                                                           13          6.)     In the event of a default by Debtor under any of the paragraphs above, Movant shall
                                                                           14   send a notice of default to the Debtor and Debtor’s attorney, informing the same of such default. If
                                                                           15   the stated default is not cured within five (5) days of the date of the default letter, Movant may
                                                                           16   request the Court order relief from the automatic stay on an ex parte basis by submitting a
                                                                           17   declaration regarding the underlying default and by lodging a proposed Order Terminating
                                                                           18   Automatic Stay. The Court may then enter such Order Terminating Automatic Stay without further
                                                                           19   notice, hearing or order thereby allowing Movant to retake possession of the Vehicle, and liquidate
                                                                           20   the same pursuant to the terms and conditions of the underlying Lease.
                                                                           21          7.)     In the event Movant obtains relief from the automatic stay as described above in
                                                                           22   paragraph 6, the provisions of Federal Rule of Bankruptcy Procedure §4001(a)(3) are waived.
                                                                           23
                                                                           24                                 * * * * END OF ORDER * * * *
                                                                           25

                                                                           26
                                                                           27
                                                                           28



                                                                          Case: 20-50182      Doc# 48     Filed: 06/11/20      Entered: 06/11/20 21:19:10         Page 3 of 4
                                                                            1                                       COURT SERVICE LIST
                                                                                DEBTOR:
                                                                            2   Pierce Contractors, Inc.
                                                                                194 Lantz Drive
                                                                            3   Morgan Hill, CA 95037
                                                                            4
                                                                                ATTORNEY FOR DEBTOR:
                                                                            5   To be served electronically

                                                                            6
                                                                                U.S. TRUSTEE:
                                                                            7   To be served electronically

                                                                            8
                                                                                ATTORNEYS FOR MOVANT:
                                                                            9   To be served electronically

                                                                           10
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                           11
                                      Costa Mesa, California 92626-1977




                                                                           12
                                       535 Anton Boulevard, Tenth Floor




                                                                           13

                                                                           14

                                                                           15
                                                                           16

                                                                           17
                                                                           18

                                                                           19

                                                                           20
                                                                           21
                                                                           22

                                                                           23
                                                                           24
                                                                           25

                                                                           26
                                                                           27
                                                                           28



                                                                          Case: 20-50182     Doc# 48       Filed: 06/11/20   Entered: 06/11/20 21:19:10   Page 4 of 4
